            Case 1:20-cv-02389-YK Document 11 Filed 03/08/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEVIN D. MARLOWE,                                :
     Plaintiff                                   :       No. 1:20-cv-2389
                                                 :
               v.                                :       (Judge Kane)
                                                 :       (Magistrate Judge Carlson)
UNITED STATES OF AMERICA,                        :
     Defendant                                   :

                                             ORDER

       Before the Court is the February 19, 2021 Report and Recommendation of Magistrate

Judge Carlson (Doc. No. 10), recommending that the Court dismiss Plaintiff Kevin D. Marlowe

(“Plaintiff”)’s complaint (Doc. No. 1) on the grounds that the instant “lawsuit is untimely,

procedurally improper, and utterly without merit” (Doc. No. 10 at 11). No timely objections to

the Report and Recommendation have been filed.

       ACCORDINGLY, on this 8th day of March 2021, upon independent review of the

record and the applicable law, IT IS ORDERED THAT:

       1.      The Court ADOPTS the Report and Recommendation of Magistrate Judge
               Carlson (Doc. No. 10);

       2.      Plaintiff’s complaint (Doc. No. 1) is DISMISSED WITH PREJUDICE for
               failure to state a claim upon which relief may be granted; and

       3.      The Clerk of Court is directed to CLOSE this case.

                                                             s/ Yvette Kane
                                                             Yvette Kane, District Judge
                                                             United States District Court
                                                             Middle District of Pennsylvania
